Exhibit 10.1
EFFECTIVE DATE: SEPTEMBER 17, 2020


Settlement Agreement and Full and Final Release of All Claims
This Settlement Agreement and Full And Final Release of All Claims (the
“Agreement”) is entered into between (1) certain clients of Wilson Sonsini
Goodrich & Rosati (“WSGR”), who, along with their respective shareholdings of
Africo Resources Limited, are listed in Exhibit A hereto and are signatories
hereto (collectively, the “Identified Victims”), and who represent and warrant
Exhibit A to be a true and accurate statement of their respective shareholdings
in Africo Resources Limited, and (2) OZ Africa Management GP, LLC (“OZ Africa”),
referred to herein collectively as the “Parties.”
WHEREAS, in an Order dated August 29, 2019, the Honorable Nicholas G. Garaufis,
United States District Judge for the Eastern District of New York (the “Court”)
ruled that the Identified Victims are victims under the Mandatory Victims
Restitution Act (MVRA), Title 18, United States Code, Section 3663A, of the
offense to which OZ Africa pled guilty in the matter captioned United States v.
OZ Africa Management GP, LLC, Docket No. 1:16-cr-00515-NGG (E.D.N.Y.) (the
“Criminal Case”).
NOW THEREFORE, in consideration of the Parties’ respective obligations set forth
below, and subject to the conditions set forth below, the Parties hereby agree
that:
1. Payment of Restitution Amount. Provided that the Court determines that: an
amount not greater than $141,000,000 (the “Restitution Amount”) is the full
amount of restitution for which OZ Africa is liable for paying in the Criminal
Case, and so rules as part of the sentencing of OZ Africa in the Criminal Case
(the “Criminal Restitution Order”), then on the day of sentencing, OZ Africa
shall transfer $136,000,000 (One Hundred Thirty Six Million US Dollars) (the
“Settlement Payment”), to WSGR as payment by OZ Africa to the Identified Victims
fully satisfying OZ Africa’s obligations under this Agreement. The Settlement
Payment shall be held by WSGR in its escrow account for ten business days after
sentencing before any distribution is made to the Identified Victims. At the
conclusion of that ten-day period, provided the Court has not entered an Order
that OZ Africa must pay restitution above the Restitution Amount, WSGR will be
free to distribute the Settlement Payment to the Identified Victims. If at any
time from the execution of this Agreement through the ten-day period following
sentencing the Court enters an Order that the amount OZ Africa must pay in
restitution is more than the Restitution Amount, then, subject to any further
agreement of the Parties hereto, this Agreement and all of the Parties’
obligations under this Agreement shall be terminated and become null and void to
the same extent as if they never existed. For the avoidance of doubt, if this
Agreement is terminated before the conclusion of the ten-day period after
sentencing, WSGR will not distribute the Settlement Payment and will return it
to OZ Africa within 24 hours of OZ Africa’s request.
2. No Challenges to Payment. OZ Africa and the Identified Victims agree that,
provided the Court enters the Criminal Restitution Order consistent with
Paragraph 1 above, they will not in any forum challenge: (i) the amount and
appropriateness of the Settlement Payment; (ii) the status of any of the
Identified Victims as victims under the MVRA; or (iii) the manner and pro -rata
distribution by WSGR of the Settlement Payment to the Identified Victims. OZ
Africa and the Identified Victims reserve the right to challenge or appeal any
aspect of the Criminal Restitution Order that is not consistent with the
provisions of this agreement.
3. Nature of Payment. The Parties agree that once the Settlement Payment is
distributed by WSGR, the Settlement Payment, in its entirety, represents
restitution for economic



--------------------------------------------------------------------------------



losses with respect to the Identified Victims’ ownership interest in Africo
Resources Limited, which is the entirety of the loss suffered by the Identified
Victims in the Criminal Case. Unless otherwise required by law, no Party shall
take any position inconsistent with the preceding sentence for any applicable
income tax purpose (including for purposes of Section 162(f) of the Internal
Revenue Code).
4. Other Victim Claims. Should potential victims who have received notice from
the Government (the “Newly Identified Victims”) come forward who account for
more than $5,000,000 of potential restitution based on the number of shares
reflected on the list used by the Government for such notice or such other
evidence of shareholdings as the Newly Identified Victims produce when they come
forward, and based on the same per-share value as each of the Identified
Victim’s per-share interest in the Settlement Payment, OZ Africa reserves the
right to terminate this Agreement, in which case all of the Parties’ obligations
under this Agreement shall be terminated and become null and void to the same
extent as if they never existed. In the event the Newly Identified Victims
account for less than $5,000,000 of potential restitution, but other potential
victims come forward who assert claims that when added to those Newly Identified
Victims who have come forward, aggregate to more than $5,000,000 in potential
restitution, the Parties will confer in good faith to determine if the
Restitution Amount is likely to be exceeded, and if so, OZ Africa reserves the
right to terminate this Agreement, in which case all of the Parties’ obligations
under this Agreement shall be terminated and become null and void to the same
extent as if they never existed.
5. Final Restitution Award at Sentencing. Should the Court at sentencing
indicate that it is inclined to defer the full and final award of restitution,
or any portion of it, for any period after sentencing, under Title 18, United
States Code, Section 3664(d)(5) (which the parties expressly agree does not
apply to this case) or otherwise, the Parties will jointly request that the
Court adjourn sentencing so that the Court can enter a full and final award of
restitution at sentencing on the adjourned date. In the event the Court then
adjourns the sentencing at the request of the parties, this. Agreement will
remain in full force and effect during that period of adjournment. If the Court
does adjourn the sentencing, at the new sentencing date, if the Court enters a
full and final award of restitution that is not more than the Restitution
Amount, OZ Africa will make the Settlement Payment on the date of sentencing as
provided for in Paragraph 1 above, and Paragraph 1 will then apply in its
entirety. On the other hand, if at the new sentencing date the Court enters a
full and final award of restitution that is more than the Restitution Amount,
then, subject to any further agreement of the Parties hereto, this Agreement and
all of the Parties’ obligations under this Agreement shall be terminated and
become null and void to the same extent as if they never existed. Should the
Court not adjourn the sentencing, proceed with sentencing, enter a restitution
order, and provide for additional victims to come forward for a period of time
beyond the sentencing date, and should the Court then Order restitution that in
the aggregate is not more than the Restitution Amount, then this Agreement will
remain in full force and effect, and at the end of the period prescribed by the
Court, OZ Africa will make the Settlement Payment to WSGR’s escrow account as
provided in Paragraph 1 hereof, which can then be distributed to the Identified
Victims pursuant to the terms of paragraph 1. On the other hand, if during that
additional period of time, the Court Orders that restitution be paid by OZ
Africa above and beyond the Restitution Amount, then, subject to any further
agreement of the Parties hereto, this Agreement and all of the Parties’
obligations under this Agreement shall be terminated and become null and void to
the same extent as if they never existed.
6. Release of Claims. Upon WSGR distributing the Settlement Payment, and for
good and valuable consideration, each of the Identified Victims, on behalf of
themselves and their agents, heirs, executors, administrators, attorneys,
representatives, successors and assigns, and in the
2

--------------------------------------------------------------------------------



case of any Identified Victim that is a legal entity their parents,
subsidiaries, affiliates, agents, officers, directors, shareholders, employees,
attorneys, representatives, successors and assigns (together, the “Victim
Releasees”), and OZ Africa, on behalf of itself and its current and former
agents, attorneys, representatives, successors, assigns, parents, subsidiaries,
affiliates, officers, directors, shareholders, employees, members, divisions,
branches, agencies, insurers, representatives, fiduciaries, trustees,
administrators, authorized persons, supervisors, managers, and all related
entities and their agents, including but not limited to its past and present
corporate parents, (together, the “Defendant Releasees”), hereby voluntarily,
irrevocably and unconditionally release and forever discharge one another from
any and all liability, claims (legal, administrative, arbitration, or
otherwise), defenses, causes of action, obligations, duties, penalties,
attorneys’ fees, costs, damages, injuries, or liabilities of any nature
whatsoever, whether based in contract, tort, breach of duty, statute, or other
legal or equitable theory of recovery, whether now known or unknown, whether
past, present, or future, related to, arising out of, or concerning, whether
directly or indirectly, the Criminal Case or any conduct underlying the Criminal
Case. The Victim Releasees and the Defendant Releasees expressly waive and
relinquish all rights and benefits under any law or legal principle, of any
jurisdiction, which provides that general releases do not extend to claims
unknown to the Parties at the time of the release, and each of the Victim
Releasees and the Defendant Releasees affirms that they have been fully advised
of the significance thereof.
7. Execution and Enforceability: This Agreement will become fully binding on OZ
Africa and those Identified Victims who have executed this Agreement upon the
execution of this Agreement by OZ Africa and Identified Victims representing 90%
of the equity interests of the Identified Victims (the “90% Signature
Threshold”). After the 90% Signature Threshold is reached, WSGR will continue to
use its best efforts to secure the signature of all remaining Identified
Victims, and will not make any distribution to any Identified Victims who have
not executed this Agreement until such Identified Victim(s) have executed this
Agreement. For any Identified Victims that do not execute this Agreement within
45 days of sentencing, then subject to any Order of a court of competent
jurisdiction, WSGR will return to OZ Africa the amount of the Settlement Payment
attributable to those Identified Victims’ equity interest.
8. No Admissions. Nothing contained herein shall be deemed to be an admission of
any sort by any Party, or an acknowledgment of the correctness of any
stipulation in the Agreement, including the Settlement Payment and the
Restitution Amount, and each Party agrees not to argue otherwise in the Criminal
Case, including any appeal therefrom, or any other forum or dispute, except to
the extent the dispute concerns the enforcement of this Agreement.
9. No Waiver. A failure by either Party to insist on compliance with any term,
covenant or condition contained in this Agreement shall not be deemed a waiver
of that term, covenant or condition. Nor shall any waiver or relinquishment of
any right or power contained in this Agreement at any one time or more times be
deemed a waiver or relinquishment of any right or power at any other time or
times.
10. No Other Actions. Consistent with the Release of Claims in Paragraph 6
above, the Identified Victims and OZ Africa hereby represent and warrant that
they have not commenced or filed any action, complaint, grievance, demand for
arbitration, lawsuit or claim of any nature concerning any subject, in any venue
or forum, against any of the Releasees. The Identified Victims and OZ Africa
also represent and warrant that they will not appeal, challenge or otherwise
seek review, recovery or recoupment, by writ of mandamus or otherwise, of the
Settlement Payment provided it is made and distributed. For the avoidance of
doubt, nothing in this Agreement is
3

--------------------------------------------------------------------------------



intended to preclude OZ Africa from appealing or challenging any award of
restitution ordered to be paid to any identified victim other than the
Identified Victims.
11. Remedies. Considering the Defendant Releasees may be irreparably harmed by
any breach of this Agreement by any Identified Victim, and remedies at law may
be inadequate to protect the Defendant Releasees against any such actual or
threatened breach of this Agreement, the Parties agree OZ Africa or any of the
Defendant Releasees may seek injunctive relief, including specific performance
to enjoin an action by an Identified Victim. Nothing about this paragraph is
intended to limit any of the equitable or legal remedies of any of the Parties
hereto.
12. Entire Agreement. This Agreement constitutes the entire agreement between
and among the Parties hereto and supersedes any and all other agreements,
understandings, and negotiations or discussions, either oral or in writing,
expressed or implied, between and among the Parties hereto. This Agreement
cannot be amended except in a writing duly executed by the Parties. This
Agreement can be signed in counterparts, with each such signature page
constituting a part of this Agreement.
13. Governing Law. This Agreement is made and entered into in the state of New
York and shall in all respects be interpreted, enforced, and governed under the
laws of said state without giving effect to conflicting laws or provisions
thereof.
14. Representations. OZ Africa represents that the signatory to this Agreement
is duly authorized to do so.
15. Notice. All notices under this Agreement to any Party shall be deemed to be
sufficient if contained in a written document delivered in person or sent by
electronic mail, nationally recognized overnight courier or personal delivery,
addressed to:




4

--------------------------------------------------------------------------------





If to the Identified Victims:


Michael Sommer
Morris Fodeman
Wilson Sonsini Goodrich & Rosati
130 Avenue of the Americas
New York, NY 10019
Email: msommer@wsgr.com
mfodeman@wsgr.com


If to OZ Africa:


Anirudh Bansal
Cahill Gordon & Reindel LLP
32 Old Slip
New York, NY 10005
Email: abansal@cahill.com










REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
SIGNATURE PAGE TO FOLLOW


5

--------------------------------------------------------------------------------



DOCKET NO. 1:16-cr-00515-NGG
SETTLEMENT AGREEMENT
AND FULL AND FINAL RELEASE OF ALL CLAIMS
SIGNATURE PAGE




OZ Africa Management GP, LLC






By: /s/ Robert Shafir
Name: Robert Shafir
Title: Authorized Person


Date: September 12, 2020




6

--------------------------------------------------------------------------------



DOCKET NO. 1:16-cr-00515-NGG
SETTLEMENT AGREEMENT
AND FULL AND FINAL RELEASE OF ALL CLAIMS
SIGNATURE PAGE


Identified Victims: See Exhibit A
7